17-52458-amk   Doc   FILED 11/05/20   ENTERED 11/05/20 15:16:55   Page 1 of 5
17-52458-amk   Doc   FILED 11/05/20   ENTERED 11/05/20 15:16:55   Page 2 of 5
17-52458-amk   Doc   FILED 11/05/20   ENTERED 11/05/20 15:16:55   Page 3 of 5
17-52458-amk   Doc   FILED 11/05/20   ENTERED 11/05/20 15:16:55   Page 4 of 5
                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                     AKRON DIVISION

 In Re:                                           Case No. 17-52458-amk

 David Earl Gardner                               Chapter 13

 Debtor                                           Judge Alan M. Koschik

                                 CERTIFICATE OF SERVICE

I certify that on November 5, 2020, a true and correct copy of this Notice of Mortgage Payment
Change was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          James F. Ciccolini, Debtor’s Counsel
          Boston2021@msn.com

          Keith Rucinski, Trustee
          efilings@ch13akron.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          David Earl Gardner, Debtor
          1210 Chester Ave.
          Akron, OH 44314
                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor




 17-52458-amk         Doc    FILED 11/05/20      ENTERED 11/05/20 15:16:55        Page 5 of 5
